This opinion is subject to administrative correction before final disposition.




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Ian R. HOYTFRANZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000167

                        Decided: 10 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                     Terrance J. Reese (arraignment)
                         K. Scott Woodard (trial)

 Sentence adjudged 26 March 2020 by a general court-martial con-
 vened at Marine Corps Air Station Cherry Point, North Carolina,
 consisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to E-1, confinement for eighteen months, and a
 bad-conduct discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Hoytfranz, NMCCA No. 202000167
                              Opinion of the Court

                            _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).

                            _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   1   UCMJ arts. 59, 66.


                                       2